Case 3:14-cv-00348-BAS-BLM Document 79 Filed 11/07/18 PageID.1563 Page 1 of 1
                                                                               FILED
                      UNITED STATES COURT OF APPEALS                           NOV 07 2018

                                                                            MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




  JORDAN MARKS, individually and on                No.    14-56834
  behalf of all others similarly situated,
                                                   D.C. No.
               Plaintiff-Appellant,                3:14-cv-00348-BAS-BLM
                                                   Southern District of California,
  v.                                               San Diego

  CRUNCH SAN DIEGO, LLC,
                                                   ORDER
               Defendant-Appellee.


 Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.


       Appellee’s Unopposed Motion to Stay the Issuance of the Mandate Pending

 Filing of a Petition for a Writ of Certiorari is GRANTED. Pursuant to Fed. R.

 App. P. 41(d)(2), the mandate in the case is stayed until February 4, 2019, to

 permit appellee to file a petition for writ of certiorari in the Supreme Court.

 Should the Supreme Court grant certiorari, the mandate will be stayed pending its

 disposition of the case. Should the Supreme Court deny certiorari, the mandate

 will issue immediately. The parties shall advise this court immediately upon the

 Supreme Court’s decision.
